Citation Nr: 1644532	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1966 to November 1968.  He is in receipt of the Combat Infantryman Badge (CIB), among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas.  

The Veteran testified at a hearing before a decision review officer (DRO) in July 2012.  The transcript of that hearing was associated with the claims file in January 2015.

In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1. Arthritis of the knees was not manifest during service or within one year of separation, and is unrelated to a service-connected disease or injury.

2.  Erectile dysfunction was not manifest during service and is unrelated to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the knees are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

These matters have been previously remanded by the Board in May 2014, November 2014, and July 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  As directed by the Board, the RO requested all identified private and VA medical records, and notified the Veteran of those records that were not available. The RO obtained from the Social Security Administration a complete copy of all adjudications and any underlying records.  The RO obtained all necessary VA examinations and medical opinions, pursuant to the Board's remand directives. 

The Board remanded this matter most recently in January 2016, and specifically instructed the RO/Appeals Management Center (AMC) to provide a VA examination to determine whether the Veteran's arthritis of the knees or erectile dysfunction were caused or aggravated by any service-connected disabilities and the Veteran was subsequently afforded an examination in April 2016; thus there has been compliance with the remand instructions.  See Stegall, supra.

Duties to Notify and Assist

In a correspondence dated in March 2011 prior to the October 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2015).  All service treatment records and post service medical records have been associated with the claims file.  

The Veteran was medically evaluated in conjunction with his claims in June 2014, July 2014, September 2015, and April 2016.  The VA examiners reviewed the claims file and evidence including statements regarding his in service injury submitted by the Veteran and rendered opinions based on this review.  The Board finds the examinations of record, taken together, to be adequate for purposes of rendering decisions in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2015); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He had an RO hearing, but has declined the option of a hearing before the Board.  Thus, the duties to notify and assist have been met.

Analysis - Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  .

A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), found that continuity of symptomatology since service under 38 C.F.R. 
§ 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Thus, if arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R.
§ 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Bilateral Arthritis of the Knees

The Veteran's service treatment records are negative for any knee problems. 

January 2008 records from the VA medical center (VAMC) showed that the Veteran had degenerative joint disease of both knees.

In November 2008 at the VAMC the Veteran reported bilateral knee pain of an unknown cause for "years" and at another appointment noted he had bilateral knee pain for over 3 years. 

In March 2009, the Veteran stated at the VAMC that he had pain of the bilateral knees for over 10 years.

In February 2011, the Veteran claimed service connection for "arthritis."  Multiple VAMC treatment records from 2011 note the Veteran complaining of knee pain for "many years."

In July 2012, the Veteran testified at a Decision Review Officer (DRO) hearing that he currently hurt all over, but did not have arthritis in service.

On his October 2012 VA Form 9 Substantive Appeal, the Veteran clarified that he does not believe his arthritis to due his herbicide exposure. 
In July and August 2013 at the VAMC, the Veteran stated that he has had progressively severe knee pain causing him to use a cane for the last 2 years, but did not report any incidents of acute trauma to the knees.  Bilateral x-rays showed significant degenerative changes of the right knee as well as less significant changes to the left knee.  The overall impression was of bilateral knee osteoarthritis.

During a July 2014 VA examination of his knee and lower leg conditions, the Veteran stated that he sustained injuries from jumping out of a helicopter during a combat mission.  He stated that he hurt his knees during a maneuver when he had to jump out of a helicopter and hit a rice paddy.  He stated that he was gone for several days out on the mission.  The Veteran reported that after he got back to the camp, he was treated with bunker line light duty for several weeks.

The July 2014 examination found that it was less likely than not that the Veteran's arthritis of the knees began during service or is otherwise linked to service, to include his combat experiences, nor is it otherwise linked to service to include his combat experience as there is no evidence of diagnosis of knee arthritis until 2008.  The examiner noted that service treatment records are silent regarding a knee complaint either during service or within the presumptive period, including on the separation examination.  The examiner also noted that according to M.D. Consult, osteoarthritis of the knees is a common complaint among persons over 40 years old.  The examiner noted the Veteran had multiple potential risk factors for osteoarthritis of the knee, including being over the age over 40, overweight, and having osteoarthritis in other parts of the body including the back and neck.  The examiner did not provide an opinion as to whether the knee condition was cause or aggravated by the back condition.  

A September 2015 VA examiner opined that the Veteran's knee disability was less likely than not incurred in or caused by military service.  The examiner noted VA medical records show a diagnosis of arthritis of the knees in 2008, but did not note an injury in military service and there was no evidence or self-history of a knee fracture inservice.  The examiner opined that if the Veteran had traumatic arthritis due to an in-service condition, it should have manifested before 2008, which is a span of 40 years.

An April 2016 examiner opined that the Veteran's current knee condition was less likely than not incurred in or caused by military service.  The examiner acknowledged that the Veteran is competent to attest to his experience in service including his helicopter injury, and describe his symptoms.  However, the examiner noted that regarding parachute jump injuries, anatomical distribution of injuries occur most frequently in the feet and ankles with proportionally lower rates of injury in other areas including the knees.

The examiner noted that VA records showed that the Veteran had reported knee pain for over 3 years starting 2008, which was inconsistent with any injury from service being continuous.  The examiner noted that the Veteran's knee arthritis condition is bilateral and symmetrical, with degenerative changes present in similar symmetrical proportions in other weight-bearing joints which is consistent with an age related condition.  Therefore, this examiner concluded that the Veteran's osteoarthritis of the bilateral knees did not begin during military service nor was it otherwise linked to service to include his combat experience and in-service injury as there is no evidence of knee arthritis until 2008.

Regarding secondary service connection, the examiner opined that the Veteran's bilateral knee arthritis condition is less likely than not caused by or aggravated beyond its natural progression due to military service or by the Veteran's service-connected disabilities such as his back condition.  The examiner reasoned that the Veteran does not have a leg length discrepancy to contribute to aggravation of his knee condition.  The examiner also reported that while the Veteran had multiple risk factors for osteoarthritis of the knee including being over the age over 50, overweight, and osteoarthritis in other parts of the body, that the Veteran's condition is in fact caused by age, given that his knee arthritis condition is bilateral and symmetrical, and degenerative changes present in similar symmetrical proportions in other weight-bearing joints, which is consistent with an age related condition.

Regarding direct service connection, here, with respect to Hickson element (1), a current disability, the VA examiner confirmed that the Veteran has a diagnosis of bilateral knee osteoarthritis.  Hickson element (1) is accordingly met for the claim. 
With regard to Hickson element (2), the Board finds that the Veteran's lay statements constitute competent, credible and probative evidence regarding his contentions that he experienced a knee injury during service from jumping out of  a helicopter.  The Veteran is competent to report injuring his knee during a helicopter exercise, which is capable of lay observation."  38 U.S.C.A. § 1154(b); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Hickson element (2) is therefore met. 

In this case, even though the Board conceded based on the evidence of record that the Veteran actually engaged in combat while on active duty so as to gain the benefit of the provisions of 38 U.S.C.A. § 1154(b), a finding the Veteran actually sustained the type of in-service injuries he describes does not end adjudication of this case.  The provisions of 38 U.S.C.A. § 1154(b) only serve to lighten the evidentiary requirement for showing service incurrence of an injury or disease; they do not lighten the evidentiary requirements for proving a present disability or an etiological relationship between present disability and some remote injury or disease of active service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Turning to the Hickson element (3), nexus, the April 2016 examiner opined that the Veteran's current right bilateral knee disorder is not related to the Veteran's claimed injury in service, even acknowledging his jump injury.  The examiner's rationale was that the Veteran's condition was more likely than not related to old age based on the even distribution of his arthritis and that his current knee arthritis was not noted until 2008, even with the Veteran stating that pain started years before.  The Board notes that the Board previously determined the July 2014 VA examination was inadequate with regard to the conclusions regarding whether the knee condition as related to service as the examiner did not adequately address lay evidence.  As noted above, the April 2016 VA examiner acknowledged and address the lay evidence and the opinion with regard to the relationship to service is adequate and probative.  

Furthermore, the evidence does not show that the Veteran's arthritis manifested to a compensable degree within one year of discharge from service.  Instead, it was first shown by the evidence over 30 years after discharge from service.

Next, regarding secondary service connection, the April 2016 examiner stated that while arthritis in other areas of the body is a risk factor for arthritis of the knees that the Veteran's arthritis again was due to old age and was not caused or aggravated by his back condition, noting that there was no problem with his back and legs such as a leg length discrepancy caused by his back that would aggravate his knees.  While the July 2014 VA examiner noted osteoarthritis in other parts of the body, including the back, was a risk factor for osteoarthritis of the knees, that examiner did not state an opinion as to whether in this Veteran's case the back condition caused or aggravated the knees.  The April 2016 VA examiner specifically addressed whether the back condition causes or aggravates the knee condition and noted the same risk factors mentions in the 2014 examination report.  The April 2016 examiner concluded that the knee condition is less likely than not caused or aggravated by the back condition and provided an adequate rationale which address the evidence, including the mentioned risk factors.  The Board finds that the April 2016 opinion is probative and outweighs the July 2014 opinion to the extent that it addressed the secondary service connection issue.  The Board finds that the weight of the evidence does not demonstrate that the knee condition is caused or aggravated by a service-connected disability and that service connection on a secondary basis must be denied.

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his current right bilateral knee disability and service or his service-connected disabilities, the Board acknowledges that lay persons are competent to testify as to observations.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In the instant case, the Board finds the question regarding the potential relationship between the Veteran's current bilateral knee disability and any instance of his military service or any service-connected disability, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Furthermore, the Veteran's reports of the onset of his bilateral knee pain have been inconsistent, with any with claims of it having it over three years, and other times, 10 years or just "for years," and at no point has the Veteran' claimed it has been continuous since service.  Therefore, the Veteran's claims that his current condition is etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, the July 2014, September 2015, and April 2016 VA opinions when taken together are considered probative and carry significant weight as they are definitive, based upon a complete review of the Veteran's entire claims file, evaluation and interview of the Veteran, and the examiner provided a detailed rationale for the conclusion reached, including the opinion that the Veteran's current bilateral knee condition was more likely than not due to natural aging process, and not in any way caused or aggravated by his service or service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107 (a) (2015) (noting it is a claimant's responsibility to support a claim for VA benefits).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b) (West 2014).

Erectile Dysfunction

The Veteran's service treatment records are negative for any complaints of erectile dysfunction (ED).  

In February 2011, the Veteran claimed service connection for erectile dysfunction. 

In his November 2011 Notice of Disagreement the Veteran specified that he was claiming service connection secondary to diabetes mellitus, as opposed to directly due to herbicide exposure. 

In June 2014, the Veteran was afforded a VA examination to determine whether his erectile dysfunction was caused or aggravated by his diabetes mellitus type II.  The examiner opined that since the Veteran's erectile dysfunction started in 2002 and preceded the diabetes in onset, it is less than likely than not that the ED condition is caused by the service-connected diabetes.  The examiner also opined that the ED was not aggravated by the diabetes, but did not provide a rationale. 

The examiner found that it is less than likely that the Veteran's service-connected diabetes mellitus has aggravated the erectile dysfunction, but this conclusion was not sufficiently supported by the rationale.  The examiner noted that diabetic, atherosclerotic, and drug-related causes account for over 80 percent of erectile dysfunction in older men, and that it occurs in 35-75 percent of men with diabetes mellitus related primarily to diabetes-associated vascular and neurologic complications.  The examiner went on to note that the Veteran suffers from several service-connected and non-service-connected disabilities that could contribute to his erectile dysfunction, and that it was impossible to determine the exact percentage each condition is aggravating the ED condition without resorting to speculation.  Nonetheless, the examiner went on to attribute 20% of the aggravation of the Veteran's erectile dysfunction to each condition, and concluded that since the greatest percentage is related to non-service-connected conditions, and since the diabetes mellitus has been under good glycemic control, it is less than likely the service-connected diabetes mellitus has any substantial aggravation of the erectile dysfunction condition.  It is noted that at the time of the July 2015 Board remand, the Board found that the opinion was inadequate to the extent that it did not address whether the erectile dysfunction is aggravated beyond the normal progression by the service-connected diabetes mellitus.  

A September 2015 VA addendum opinion found that the normal progression of ED is that it worsens with increasing age and that although ED can affect up to 50% of diabetic men, good glycemic control minimizes this risk, and since the Veteran has had good glycemic control since 2010 and has multiple other causes of ED, it is less likely than not that his ED is aggravated beyond the normal progression by his service connected diabetes mellitus.

In April 2016, the Veteran was afforded VA examination.  The examiner opined that the Veteran's current erectile dysfunction is less likely than not caused by or aggravated by any of the Veteran's service-connected disability.  The examiner stated that diabetes mellitus is known to contribute to erectile dysfunction, but does not have a causative effect.  The examiner noted he was unable to find any review studies in the medical literature to support the concept that a back condition causes or aggravates erectile dysfunction.  The examiner noted that erectile dysfunction had multiple risk factors such as diabetes mellitus, aging, low testosterone, and posttraumatic stress disorder with equal distribution/proportions.  However, the examiner noted that although ED can affect up to 50% of diabetic men, good glycemic control minimizes this risk, and the normal progression of ED is that it worsens with increasing age.  Ultimately the examiner opined that since the Veteran has had good glycemic control since 2010 and has multiple other potential causes of ED, it is less likely than not that his ED is aggravated beyond the normal progression by his service-connected diabetes mellitus. 

Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In the instant case, the Board finds the question regarding the potential relationship between the Veteran's current ED and any service-connected disability, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Regarding secondary service connection, the claim must be denied as the September 2015 and April 2016 examiner stated that while diabetes can be a contributing factor to erectile dysfunction as noted in the 2014 examination, that in the instant case the Veteran's glucose level was stable and the his old age was the cause of his ED, given that it started before his diabetes.  Thus this opinion is considered probative because it adequately addressed the question of whether the diabetes caused or aggravated the ED in the instant case of the Veteran.  The Board finds the examiner noted medical literature did not support the contention that his condition being caused or aggravated by his service-connected back disability.  Therefore, the Veteran's claims that his current condition is etiologically related to service are outweighed by the competent and probative 2016 medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore service connection on a secondary basis must be denied.

While the Veteran originally stated that his ED was due to Agent Orange, he later clarified he meant diabetes mellitus which was caused by Agent Orange.  The Veteran has only put forth the theory of entitlement to service connection based on secondary service connection, which as explained above, cannot be granted.  Therefore, service connection must be denied. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b) (West 2014).


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for arthritis of the knees is denied.

Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


